United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2275
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Johntez Randle

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                            Submitted: February 18, 2022
                                Filed: July 5, 2022
                                  ____________

Before LOKEN, COLLOTON, and SHEPHERD, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

       Johntez Randle conditionally pleaded guilty to possession with intent to
distribute a controlled substance. See 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). He
now appeals the denial of his pre-trial motion to suppress evidence seized in a warrant
search of his residence and the denial of his request for a hearing and related
discovery to challenge the warrant affidavit’s sufficiency. See Franks v. Delaware,
438 U.S. 154 (1978). The appeal also initially challenged the substantive
reasonableness of his 108-month sentence, but Randle’s Reply Brief withdrew that
challenge based on the appeal waiver in his conditional plea agreement.

       Reviewing de novo, we affirm the district court’s1 conclusion that the evidence
Randle seeks to suppress is admissible because “it was objectively reasonable for the
officer executing [the] search warrant to have relied in good faith on the [issuing]
judge’s determination that there was probable cause to issue the warrant.” United
States v. Grant, 490 F.3d 627, 632 (8th Cir. 2007), cert. denied, 552 U.S. 1281
(2008), applying United States v. Leon, 468 U.S. 897 (1984). Reviewing denial of
the request for a Franks hearing for abuse of discretion, we affirm the district court’s
determination that Randle failed to make the necessary “substantial preliminary
showing” of “deliberate falsehood or of reckless disregard for the truth.” See Franks,
438 U.S. at 155, 171; United States v. Short, 2 F.4th 1076, 1077 (8th Cir.) (standard
of review), cert. denied, 142 S. Ct. 626 (2021). Accordingly, we affirm.

                           I. The Leon Good Faith Issue

       Minneapolis police investigated Randle for selling crack cocaine while he was
on supervised release for a prior federal offense. After conducting a controlled buy,
Minneapolis Police Officer Efrem Hamilton applied for a warrant to search a home
on Vera Cruz Lane in Brooklyn Park, Minnesota that Randle listed as his supervised
release address. The warrant was issued and executed that day. Randle arrived with
the search underway. Police seized 308 grams of crack cocaine and related evidence
from the home and from bags carried by Randle. After indictment, he moved to
suppress this evidence.




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
       Officer Hamilton’s warrant affidavit first recited his experience in narcotics
investigations and described his investigation of Randle and the Brooklyn Park home:

      Your Affiant received information from a Confidential Reliable
      Informant (CRI) that a male is selling crack cocaine in and around the
      city of Minneapolis MN. Through various investigative techniques,
      your affiant positively identified the male as Johntez Leondus RANDLE
      []. Your affiant has had many interactions with RANDLE including
      arrests and undercover crack cocaine buys from RANDLE. RANDLE
      is currently on U.S. Probation and on Supervised Release. RANDLE
      has [] Vera Cruz Lane Brooklyn Park, MN listed as his reported address
      until 03/08/2021.

After reciting the CRI’s past reliability, Officer Hamilton described the CRI’s
controlled buy of crack cocaine from Randle “[w]ithin the past 72 hours”:

      CRI contacted RANDLE and a short time later RANDLE arrived
      inside . . . a silver 2008 Audi Q7 Sports Utility Vehicle which is
      registered to him in the DMV/DVS records. CRI made contact with
      RANDLE who was the front seat passenger. . . .

      RANDLE sold a quantity of suspected crack cocaine that later field
      tested positive to CRI in exchange for the pre-recorded buy funds. CRI
      returned and presented to your Affiant an amount of suspected crack
      cocaine that they purchased. Your affiant showed the CRI a color photo
      of RANDLE and they confirmed that RANDLE is the person that they
      bought the field tested positive crack cocaine while in an area of
      Minneapolis.

      Your Affiant and assisting Officers followed RANDLE as he drove from
      the City of Minneapolis to his home located at [] Vera Cruz Lane,
      Brooklyn Park, MN.

      Later, your Affiant field screened a small amount of the purchased
      suspected crack cocaine, and it field screened positive for cocaine. . . .


                                         -3-
Adopting findings in the magistrate judge’s report and recommendation, the district
court found that Hamilton’s affidavit contained “sufficient facts to establish probable
cause that Randle was engaging in the sale of narcotics and that he likely lived at the
[Vera Cruz] Residence.”

       In addition to probable cause that contraband or evidence of a crime will be
found, “there must be evidence of a nexus between the contraband and the place to
be searched.” United States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000). Here, the
district court concluded, the affidavit did not create a “fair probability that evidence
of Randle’s alleged drug trafficking activities would be found at the Residence.” The
affidavit did not include Officer Hamilton’s statement that in his professional
judgment drug traffickers typically keep narcotics in their home. See United States
v. Ross, 487 F.3d 1120, 1123 (8th Cir. 2007). In addition, the affidavit “did not state
that Officer Hamilton followed Randle to the Residence directly after the controlled
buy” and failed to specify when the officers started following Randle.

       The court nonetheless denied Randle’s motion to suppress because the “Leon
good-faith exception clearly applies.” Under this exception to the Fourth Amendment
exclusionary rule, “disputed evidence will be admitted if it was objectively reasonable
for the officer executing a search warrant to have relied in good faith on the judge’s
determination that there was probable cause to issue the warrant.” Grant, 490 F.3d
at 632. We will assume without deciding that the warrant affidavit lacked a sufficient
showing of nexus and turn to consideration of the officers’ good faith. See United
States v. Carpenter, 341 F.3d 666, 669 (8th Cir. 2003).

       The objective good faith inquiry requires analysis of “whether a reasonably
well trained officer would have known that the search was illegal despite the [issuing
judge’s] authorization.” Leon, 468 U.S. at 922 n.23. The good faith exception does
not apply when “an affidavit [is] so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable.” Id. at 923 (quotation omitted).

                                          -4-
In Carpenter, we noted that “‘[e]ntirely unreasonable’ is not a phrase often used by
the Supreme Court.” 341 F.3d at 670. Given this “particularly strong choice of
words,” we held that the Leon good faith exception applied. Despite the warrant
affidavit’s “multiple alleged infirmities,” we concluded “that the cumulative effect
of the information set forth in the affidavit provides an adequate basis for finding that
Officer Shoemaker’s reliance [on the warrant] was reasonable.” Id. at 668, 670.
Regarding the alleged lack of facts showing a nexus between the residence and
suspected contraband, we observed that, “[a]s a matter of common sense, it is logical
to infer that someone in possession of valuable contraband would store that
contraband in a safe, accessible location such as his or her residence.” Id. at 671. We
distinguished our prior decision in United States v. Herron, 215 F.3d 812 (8th Cir.
2000), on which Randle heavily relies, because “the affidavit to support the warrant
[in Herron] focused suspicion of illegal activity solely on a separate suspect.” 341
F.3d at 672. Like the district court, we conclude that the information in the Hamilton
affidavit -- that Randle was engaged in drug trafficking, including the controlled buy
by a CRI -- “allows for a reasonable inference that Randle was trafficking drugs and
might be storing ‘valuable contraband’ in his home.”

       We view the failure of Hamilton’s affidavit to recite that in his judgment drug
dealers often store contraband in their home to be “a technical legal deficiency.”
Herron, 215 F.3d at 814. After the controlled buy, the affidavit recited that officers
followed Randle to his home on Vera Cruz Lane. Thus, it was not “entirely
unreasonable” to rely on the warrant providing probable cause to search the home for
“valuable contraband” he was storing. The district court did not err in concluding
that the Leon good faith exception applies and denying the motion to suppress.

                           II. The Franks Hearing Issue

       Under Franks v. Delaware, the presumptive validity of a warrant affidavit must
be set aside and an evidentiary hearing held:

                                          -5-
      where the defendant makes a substantial preliminary showing that a
      false statement knowingly and intentionally, or with reckless disregard
      for the truth, was included by the affiant in the warrant affidavit, and if
      the allegedly false statement is necessary to the finding of probable
      cause.

United States v. Kattaria, 553 F.3d 1171, 1176 (8th Cir.) (en banc) (quoting Franks,
438 U.S. at 155-56), cert. denied, 558 U.S. 1061 (2009). “The requirement of a
substantial preliminary showing is not lightly met.” United States v. Arnold, 725
F.3d 896, 898 (8th Cir. 2013) (quotation omitted). The showing must be supported
by reliable evidence or affidavits, not mere allegations. Franks, 438 U.S. at 171.

      Although Randle’s motion for a Franks hearing alleged a number of material
misrepresentations and omissions in Hamilton’s warrant affidavit, the magistrate
judge recommended that a Franks hearing be granted only for the omission of the fact
that Randle’s state driving and identification records recite that he lives at an address
on Stevens Avenue in Minneapolis, not the Vera Cruz Lane address in Brooklyn Park.
“This information would clearly have been critical to the issuing judge,” the
magistrate judge concluded, and therefore further recommended that Randle be
allowed supplemental discovery on this issue. The district court disagreed and denied
Randle’s motions for discovery and a Franks hearing.

       Randle’s appeal focuses on the omission of the Stevens Avenue address.
Where the defendant’s claim is that the affiant intentionally or recklessly omitted
material information from the affidavit, “reckless disregard for the truth may be
inferred . . . only when the material omitted would have been clearly critical to the
finding of probable cause.” United States v. Carnahan, 684 F.3d 732, 735 (8th Cir.)
(cleaned up), cert. denied, 568 U.S. 1016 (2012).

     Officer Hamilton testified that he was aware of records listing the Stevens
Avenue address but did not believe this disclosure was relevant because in his

                                          -6-
experience, people use multiple addresses for different reasons. Randle argues the
magistrate judge correctly concluded that this omission was “clearly critical” because
the affidavit’s probable cause showing was based on the assumption that the Vera
Cruz residence was Randle’s “home” and therefore a place where a drug trafficker
would store contraband. According to Randle, disclosing that state records listed a
second address would have contradicted, or at least called this assumption into
question, and the warrant to search the Vera Cruz residence would not have issued.

      We agree with the district court that neither the omission of the Stevens
Avenue address nor the affidavit’s characterization of the Vera Cruz Lane address as
Randle’s home satisfies the “substantial preliminary showing” needed to warrant a
Franks hearing. As the district court explained:

      Given that at the time of the search Randle was on supervised release
      and was being actively supervised by the U.S. Probation Office,
      Randle’s address on record with the Probation Office is strong evidence
      of where he was living. The [Vera Cruz] Residence is where Randle’s
      probation officer was told to find him. The use of the word “currently”
      in describing Randle’s supervised release status suggests that it may be
      a more recent address than others on record. Although Randle may have
      had other residences where he occasionally stayed or received mail, the
      Probation Office records establish that the Residence on Vera Cruz Lane
      is at least one of his residences.

There is no evidence that Officer Hamilton in submitting his warrant affidavit
knowingly disregarded the truth to mislead the issuing judge. Even if the Stevens
Avenue listings might have been of interest, “in a warrant affidavit, the government
need only show facts sufficient to support a finding of probable cause.” Short, 2
F.4th at 1080 (quotation omitted). Here, the Probation Office records plus the averral
that officers followed Randle to Vera Cruz Lane after the controlled buy gave Officer
Hamilton reason to believe that his warrant affidavit provided facts sufficient to
support a finding of probable cause that contraband would be found at that address.

                                         -7-
        The district court did not abuse its discretion in denying Randle’s motions for
a Franks hearing and further discovery. Randle’s contention that the court committed
“procedural error” when it held a hearing on Randle’s motion for a Franks hearing
without conducting a “full” Franks hearing is without merit. Randle’s counsel had
a full opportunity to cross examine Officer Hamilton at the motion hearing, but was
unable to satisfy the “substantial preliminary showing” necessary to warrant grant of
a Franks hearing.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -8-